DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 19-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/30/2021.

Claim Objections
Claim 1 is objected to because of the following informalities:  
“in the waiting, the dropping and the imprinting are not performed” should read – in the waiting step, the dropping and the imprinting are not performed.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation “the waiting” in lines 11, 20, 24, 26, and 30. There is insufficient antecedent basis for this limitation in the claim. 

Claim 2 recites the limitation “the imprinting” in lines 12, 22, 27, and 30. There is insufficient antecedent basis for this limitation in the claim. 

Claim 2 recites the limitation “the dropping” in lines 18 and 30 directed. There is insufficient antecedent basis for this limitation in the claim.  

Claim 8 recites in “a time from completion of the dropping to start of the imprinting” for each shot area. There is insufficient antecedent basis for “the dropping” and “the imprinting” steps for each shot areas included in r shot area groups. 

Claim 1 recites “a method of forming a pattern in a plurality of shot areas included in a plurality of shot area groups on a substrate,” the method comprising a series of steps performed for each shot area group. “Shot areas” and “plurality of shot area groups” are indefinite as it is unclear what is defined as a “shot area” or “shot area group.” Given that the concept of what constitutes a “shot area” and “shot area group” are arbitrary and the way the “shot areas” are divided into different “shot area groups” are open to interpretation (i.e., grouping a “shot area” as a part of one “shot area group” as opposed to another “shot area group” is arbitrary), the terms Td, Ti, m, and mmax would also be indefinite for being defined in terms of “shot area” and “shot area group.” Claims 3, 5, 7, 9, 11, 13, 15, and 17 are also indefinite for depending on claim 1. 

Claim 2 recites “a method of forming a pattern in a plurality of shot areas included in a plurality of shot area groups on a substrate,” the method comprising a series of steps performed for each shot area group. “Shot areas,” “plurality of shot area groups,” “r shot area groups,” “k-th plurality of shot areas,” “k-th shot area group,” “(k-1)-th plurality of shot areas,” “r-th shot area group,” “r-th plurality shot of areas”  are indefinite as it is unclear what is defined as a “shot area” or “shot area group.” Given that the concept of what constitutes a “shot area” and “shot area group” are arbitrary and the way the “shot areas” are divided into different “shot area groups” are open to interpretation (i.e., grouping a “shot area” as a part of one “shot area group” as opposed max, m1, r, k, mk, mk-1 would also be indefinite for being defined in terms of “shot area” and “shot area group.” Claims 4, 6, 8, 10, 12, 14, 16, and 18 are also indefinite for depending on claim 2. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANA C PAGE/Examiner, Art Unit 1745